Exhibit 10.1

LORILLARD, INC.

2008 INCENTIVE COMPENSATION PLAN

(As Amended October 30, 2012)

 

1. General.

1.1 Purpose. The Lorillard, Inc. 2008 Incentive Compensation Plan (the “Plan”)
has been established by Lorillard, Inc. (the “Company”) to (i) attract and
retain persons eligible to participate in the Plan, (ii) motivate Participants,
by means of appropriate incentives, to achieve long-term goals of the Company,
and reward Participants for achievement of those goals, and (iii) provide
incentive compensation opportunities that are competitive with those of other
companies, and thereby promote the financial interest of the Company and its
Subsidiaries.

1.2 Operation and Administration. The operation and administration of the Plan
shall be subject to the provisions of Section 2 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 3 of the Plan).

 

2. Operation and Administration of the Plan.

The Plan shall be administered by a Committee appointed by the Board of
Directors. The Committee shall have the authority, in its sole discretion,
subject to and not inconsistent with the express terms and provisions of the
Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted (including whether an Option granted is an ISO or NQSO); to determine
the number of shares of Company Stock to which an Award may relate and the
terms, conditions, restrictions and performance criteria, if any, relating to
any Award; to determine whether, to what extent, and under what circumstances an
Award may be settled, cancelled, forfeited, exchanged or surrendered; to make
adjustments in the Performance Goals that may be required for any award in
recognition of unusual or nonrecurring events affecting the Company or the
financial statements of the Company (to the extent not inconsistent with
Section 162(m) of the Code, if applicable), or in response to changes in
applicable laws, regulations, or accounting principles; to construe and
interpret the Plan and any Award; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of Award
Certificates; and to make all other determinations deemed necessary or advisable
for the administration of the Plan.

The Committee may, in its absolute discretion, without amendment to the Plan,
(a) accelerate the date on which any Option granted under the Plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after Termination or otherwise adjust any of the terms of such Option, and
(b) accelerate the vesting date, or waive any condition imposed hereunder, with
respect to any Award or otherwise adjust any of the terms applicable to any
Award. Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, or exchange of shares), the terms of
outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval.

Subject to Section 162(m) of the Code and except as required by Rule 16b-3 with
respect to grants of Awards to individuals who are subject to Section 16 of the
Exchange Act, or as otherwise required for compliance with Rule 16b-3 or other
applicable law, the Committee may delegate all or any part of its authority
under the Plan to an employee, employees or committee of employees.

All decisions, determinations and interpretations of the Committee or the Board
of Directors shall be final and binding on all persons with any interest in an
Award, including the Company and the Participant (or any person claiming any
rights under the Plan from or through any Participant). No member of the
Committee or the Board of Directors shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award.

 

3. Definitions.

3.1 “Annual Incentive Award” shall mean a cash-based Performance Award described
in Section 6.5 or an Other Cash-Based Award described in Section 6.6 hereof, in
either case, where the amount of such award is based upon a performance period
of one year or less.

3.2 “Award” shall mean any Option, Restricted Stock, Restricted Stock Unit,
Stock Bonus award, Stock Appreciation Right, Performance Award, Other
Stock-Based Award or Other Cash-Based Award granted pursuant to the terms of the
Plan.

 

1



--------------------------------------------------------------------------------

3.3 “Award Certificate” shall mean the written certificate setting forth the
terms and conditions of an Award, in such form as the Committee may from time to
time prescribe.

3.4 “Board of Directors” shall mean the Board of Directors of the Company.

3.5 “Cause” shall have the meaning set forth in the employment or engagement
agreement between a Participant and the Company, its Subsidiaries or any of
their successors, if such agreement exists and contains a definition of Cause;
otherwise Cause shall mean (1) conviction of the Participant for committing (or
the Participant’s plea of nolo contendere to) a felony under Federal law or the
law of the state in which such action occurred, (2) dishonesty in the course of
fulfilling a Participant’s employment, engagement or directional duties,
(3) willful and deliberate failure on the part of a Participant to perform the
Participant’s employment, engagement or directional duties in any material
respect or (4) such other events as shall be determined in good faith by the
Committee. The Committee shall, unless otherwise provided in the Award
Certificate or any employment agreement with the Participant, have the sole
discretion to determine whether Cause exists, and its determination shall be
final and binding.

3.6 “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least a two-thirds of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

(iii) there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 70% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

3.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder. References in the Plan to
specific sections of the Code shall be deemed to include any successor
provisions thereto.

3.8 “Committee” shall mean, at the discretion of the Board of Directors, a
Committee of the Board of Directors, which shall consist of two or more persons,
each of whom, unless otherwise determined by the Board of Directors, is an
“outside director” within the meaning of Section 162(m) of the Code and a
“nonemployee director” within the meaning of Rule 16b-3.

3.9 “Company” shall mean Lorillard, Inc., a Delaware corporation, and, where
appropriate, each of its Subsidiaries.

3.10 “Company Stock” shall mean the common stock of the Company, par value $.01
per share.

 

2



--------------------------------------------------------------------------------

3.11 “Disability” shall mean, unless otherwise provided by the Committee,
(1) “Disability” as defined in any individual Award Certificate to which the
Participant is a party, or (2) if there is no Award Certificate or it does not
define “Disability,” permanent and total disability as determined under the
Company’s long-term disability plan, the long-term disability plan maintained by
any Subsidiary or any company attributed to the Company in the future applicable
to the Participant.

3.12 “Effective Date” shall mean the date as of which this Plan is adopted by
the Board of Directors.

3.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

3.14 The “Fair Market Value” of a share of Company Stock, as of a date of
determination, shall mean (1) the closing sales price per share of Company Stock
on the national securities exchange on which such stock is principally traded on
the date of determination of such Award (or the closing price on the last
trading day prior to the date of determination if the date of determination was
not a trading day), or (2) if the shares of Company Stock are not listed or
admitted to trading on any such exchange, the closing sales price per share of
Company Stock as reported by the Nasdaq Stock Market on the date of
determination, or if the date of determination is not a trading day, for the
trading day immediately preceding the day of the determination of the Award, or
(3) if the shares of Company Stock are not then listed on a national securities
exchange or traded in an over-the-counter market or the value of such shares is
not otherwise determinable, such value as determined by the Committee in good
faith. In no event shall the fair market value of any share of Company Stock,
the Option exercise price of any Option, the exercise price per share of Company
Stock under any Stock Appreciation Right, or the amount payable per share of
Company Stock under any other Award, be less than the par value per share of
Company Stock.

3.15 “Full Value Award” means any Award, other than an Option or Stock
Appreciation Right, which Award is settled in Stock.

3.16 “ISO” shall mean an Option that is an “incentive stock option” within the
meaning of Section 422 of the Code, or any successor provision, and that is
designated by the Committee as an ISO.

3.17 “Long Term Incentive Award” shall mean an Award described in Section 6.5
hereof that is based upon a performance period in excess of one year.

3.18 “Non-employee Director” shall mean a member of the Board of Directors who
is not an employee of the Company.

3.19 “NQSO” shall mean a nonqualified stock option, which is an Option other
than an ISO.

3.20 “Option” shall mean an option to purchase shares of Company Stock granted
pursuant to Section 6.2.

3.21 “Other Cash-Based Award” shall mean a right or other interest granted to a
Participant pursuant to Section 6.6 hereof, other than an Other Stock-Based
Award.

3.22 “Other Stock-Based Award” shall mean a right or other interest granted to a
Participant, valued in whole or in part by reference to, or otherwise based on,
or related to, Company Stock pursuant to Section 6.6 hereof, including but not
limited to (i) unrestricted Company Stock awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan, and
(ii) a right granted to a Participant to acquire Company Stock from the Company
containing terms and conditions prescribed by the Committee.

3.23 “Participant” shall mean an employee, consultant or director of the Company
to whom an Award is granted pursuant to the Plan, and, upon the death of the
employee, consultant or director, his or her successors, heirs, executors and
administrators, as the case may be.

3.24 “Performance Award” shall mean an Award, granted in the form of Company
Stock, with respect to Company Stock or in cash, in each case intended to
qualify as performance-based compensation pursuant to Section 162(m) of the
Code, and granted to a Participant pursuant to Section 6.5 hereof.

3.25 “Performance Goal(s)” shall mean the following business criteria applied to
the Participant and/or a business unit or the Company and/or a Subsidiary:
revenue, economic value added (EVA), net income, operating income, unit volume,
return on stockholders’ equity, return on sales, stock price, earnings per
share, growth in earnings per share, earnings before interest, taxes,
depreciation and amortization (EBITDA), cash flow, sales growth, margin
improvement, income before taxes (IBT), IBT margin, return on investment, return
on capital, return on assets, values of assets, market share, market penetration
goals, personnel Performance Goals, business development goals (including
without limitation regulatory submissions, product launches and other business
development-related opportunities), regulatory compliance

 

3



--------------------------------------------------------------------------------

goals, customer retention goals, customer satisfaction goals, goals relating to
acquisitions or divestitures, gross or operating margins, operating efficiency,
working capital performance, expense targets and/or productivity targets or
ratios. Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria, and may be applied to
one or more of the Company, a Subsidiary, or affiliate, or a division of or
strategic business unit of the Company or may be applied to the performance of
the Company relative to a market index, a group of other companies or a
combination thereof, all as determined by the Committee, and such other criteria
as the stockholders of the Company may approve.

3.26 “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, except that such term shall not include (1) the Company, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

3.27 “Restricted Stock” shall mean a share of Company Stock which is granted
pursuant to the terms of Section 6.4 hereof.

3.28 “Restricted Stock Unit” shall mean a unit representing the right to receive
Company Stock in the future granted under Section 6.4.

3.29 “Retirement” shall mean retirement from active employment with the Company,
its subsidiaries or any of their successors, pursuant to any retirement program
of the Company, its subsidiaries, or any of their successors in which the
Participant participates. A Termination by a consultant or non-employee director
shall not be considered a Retirement unless otherwise specifically determined by
the Committee.

3.30 “Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time.

3.31 “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

3.32 “Stock Appreciation Right” shall mean the right, granted to a Participant
under Section 6.3, to be paid an amount measured by the appreciation in the Fair
Market Value of a share of Company Stock from the date of grant to the date of
exercise of the right, with payment to be made in cash and/or shares of Company
Stock, as specified in the Award Certificate or determined by the Committee.

3.33 “Stock Bonus” shall mean a bonus payable in shares of Company Stock granted
pursuant to Section 6.4 hereof.

3.34 “Subsidiary” shall mean a “subsidiary corporation” within the meaning of
Section 424(f) of the Code.

3.35 “Termination” shall mean that the Participant ceases, for any reason, to be
an employee, consultant or non-employee director of the Company, its
subsidiaries or any of their successors, including, without limitation, as a
result of the fact that the entity by which the Participant is employed or
engaged or of which he or she is a director has ceased to be affiliated with the
Company, its subsidiaries or their successors. To the extent that any Award
constitutes a deferral of compensation within the meaning of Section 409A(d) of
the Code, no amount payable pursuant to such Award upon Termination shall be
paid unless and until the Participant shall have incurred a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
applicable guidance issued thereunder.

 

4. Awards Subject to the Plan.

4.1 Shares Available for Awards. The maximum number of shares of Company Stock
reserved for issuance under the Plan shall be 3,000,000 shares (subject to
adjustment as provided herein). Such shares may be authorized but unissued
Company Stock or authorized and issued Company Stock held in the Company’s
treasury. The Committee may direct that any stock certificate evidencing shares
issued pursuant to the Plan shall bear a legend setting forth such restrictions
on transferability as may apply to such shares pursuant to the Plan.

4.2 Individual Limitation. The total number of shares of Company Stock subject
to Awards awarded to any one Participant during any tax year of the Company,
shall not exceed 500,000 shares (subject to adjustment as provided herein).

4.3 ISO Limitation. The maximum number of shares of Company Stock reserved for
issuance of ISOs under the Plan shall be 1,000,000 shares (subject to adjustment
as provided herein).

 

4



--------------------------------------------------------------------------------

4.4 Annual Incentive Award Limitation. The annual maximum value of the aggregate
payment that any Participant may receive with respect to any Other Cash-Based
Award that is an Annual Incentive Award is $10,000,000 (subject to adjustment as
provided herein). The annual maximum value of the aggregate payment that any
Participant may receive with respect to any such Other Cash-Based Award that is
a Long Term Incentive Award is the amount set forth in the previous sentence
above multiplied by a fraction, the numerator of which is the number of months
in the performance period and the denominator of which is twelve.

4.5 Adjustment. In the event of a corporate transaction involving Company Stock
and/or the Company (including, without limitation, any stock dividend, stock
split, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
Committee shall make an equitable adjustment to preserve the benefits or
potential benefits of the Plan and outstanding Awards. Action by the Committee
shall include, as applicable: (i) adjustment of the number and kind of shares
which may be delivered under the Plan; (ii) adjustment of the number and kind of
shares referred to in Sections 4.1 and 4.2; (iii) adjustment of the number and
kind of shares or other property subject to outstanding Awards; (iv) adjustment
of the exercise price, grant price or purchase price relating to any Award;
(v) settlement in cash or Company Stock of an Award; and (vi) any other
adjustments that the Committee determines to be equitable; provided that, except
as the Committee may otherwise determine, with respect to ISOs, any such
adjustment shall be made in accordance with Section 424 of the Code and no such
adjustment shall cause any Award hereunder which is or could be subject to
Section 409A of the Code to fail to comply with the requirements of such
section.

4.6 Reuse of Shares. If any shares subject to an Award are forfeited, cancelled,
or surrendered or if an Award terminates or expires without a distribution of
shares to the Participant, the shares of Company Stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, surrender,
withholding, termination or expiration, again be available for Awards under the
Plan. Notwithstanding the foregoing, if (i) shares of Common Stock are withheld
to satisfy the minimum tax withholding requirements with respect to exercise of
an Option or Stock Appreciation Right or are tendered to the Company in payment
of the exercise price of an Option, or (ii) if an Option is exercised on a
net-settlement basis in which the Company withholds the amount of Company Stock
sufficient to satisfy the exercise price and tax withholding obligation or Stock
Appreciation Right is exercised, then other Options or Stock Appreciation Rights
may not be granted covering (x) the shares of Common Stock so withheld or
tendered or (y) the shares of Common Stock that were subject to such Option or
Stock Appreciation Right but were not delivered to the Participant because of
the net settlement. Options or Stock Appreciation Rights may not be granted
covering shares of Common Stock repurchased by the Company on the open market
with proceeds, if any, received by the Company on account of the payment of the
exercise price for an Option. Upon the exercise of any Award granted in tandem
with any other Awards, such related Awards shall be cancelled to the extent of
the number of shares of Company Stock as to which the Award is exercised and
such number of shares shall no longer be available for Awards under the Plan.

 

5. Eligibility.

The persons who shall be eligible to receive Awards pursuant to the Plan shall
be individuals the Committee shall select from time to time, who are employees
(including officers of the Company and its Subsidiaries, whether or not they are
directors of the Company or its Subsidiaries), Non-employee Directors, and
consultants of the Company and its Subsidiaries as the Committee shall select
from time to time; provided, that ISOs shall be granted only to employees
(including officers and directors who are also employees) of the Company or its
Subsidiaries.

 

6. Awards Under the Plan.

6.1 Award Certificate. The Committee may grant Awards in such amounts and with
such terms and conditions as the Committee shall determine in its sole
discretion, subject to the terms and provisions of the Plan. Each Award granted
under the Plan (except an unconditional Stock Bonus) shall be evidenced by an
Award Certificate as the Committee may in its sole discretion deem necessary or
desirable and unless the Committee determines otherwise, such Award Certificate
must be signed, acknowledged and returned by the Participant to the Company.
Unless the Committee determines otherwise, any failure by the Participant to
sign and return the Award Certificate within such period of time following the
granting of the Award as the Committee shall prescribe shall cause such Award to
the Participant to be null and void. By accepting an Award or other benefits
under the Plan (including participation in the Plan), each Participant shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, all provisions of the Plan and the Award Certificate.

6.2 Stock Options.

(a) Grant of Stock Options. The Committee may grant Options under the Plan to
purchase shares of Company Stock in such amounts and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, subject to the terms and provisions of the Plan. The exercise price
of the share purchasable

 

5



--------------------------------------------------------------------------------

under an Option shall be determined by the Committee, but in no event shall
(i) the exercise price be less than the Fair Market Value per share on the grant
date of such Option, or (ii) the period to exercise the Option exceed ten
(10) years as measured from the date of grant.

(b) Each Option shall be clearly identified in the applicable Award Certificate
as either an ISO or a NQSO and shall state the number of shares of Company Stock
to which the Option (and/or each type of Option) relates.

(c) Special Requirements for ISOs.

(i) To the extent that the aggregate Fair Market Value of shares of Company
Stock with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company shall exceed $100,000, such Options shall be treated as
NQSOs. Such Fair Market Value shall be determined as of the date on which each
such ISO is granted.

(ii) No ISO may be granted to an individual if, at the time of the proposed
grant, such individual owns (or is deemed to own under the Code) stock
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company unless (A) the exercise price of such ISO is at
least 110 percent of the Fair Market Value of a share of Company Stock at the
time such ISO is granted and (B) such ISO is not exercisable after the
expiration of five years from the date such ISO is granted.

6.3 Stock Appreciation Rights.

(a) The Committee may grant either unrelated Stock Appreciation Rights or
related (tandem) Stock Appreciation Rights as follows:

(i) The Committee may grant unrelated Stock Appreciation Rights in such amount
and subject to such terms and conditions, as the Committee shall from time to
time determine in its sole discretion, subject to the terms and provisions of
the Plan, provided, however, that in no event shall (i) the exercise price of
the shares of Company Stock subject to the Stock Appreciation Right be less than
the Fair Market Value per share of Company Stock on the grant date of such Stock
Appreciation Right, or (ii) the period to exercise the Stock Appreciation Right
exceed ten (10) years as measured from the date of grant. The holder of a Stock
Appreciation Right shall, subject to the terms and conditions of the Plan and
the applicable Award Certificate, have the right to surrender to the Company for
cancellation all or a portion of such Stock Appreciation Right, but only to the
extent that such Stock Appreciation Right is then exercisable, and to be paid
therefore, in either shares of Company Stock or cash, as the Committee shall
determine in the Award Certificate or otherwise, an amount equal to the excess
(if any) of (x) the aggregate Fair Market Value of the shares of Company Stock
subject to the Stock Appreciation Right or portion thereof surrendered,
determined as of the exercise date, over (y) the aggregate exercise price of the
shares of Company Stock subject to the Stock Appreciation Right or portion
thereof surrendered.

(ii) The Committee may grant a related Stock Appreciation Right in connection
with all or any part of an Option granted under the Plan, either at the time
such Option is granted or at any time thereafter prior to the exercise,
termination or cancellation of such Option, and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, consistent with the terms and provisions of the Plan, provided,
however, that in no event shall the exercise price of the shares of Company
Stock subject to the Stock Appreciation Right be less than the Fair Market Value
per share on the grant date of such Stock Appreciation Right. The holder of a
related Stock Appreciation Right shall, subject to the terms and conditions of
the Plan and the applicable Award Certificate, have the right by exercise
thereof to surrender to the Company for cancellation all or a portion of such
related Stock Appreciation Right, but only to the extent that the related Option
is then exercisable, and to be paid therefor, in either shares of Company Stock
or cash, as the Committee shall determine in the Award Certificate or otherwise,
an amount equal to the excess (if any) of (i) the aggregate Fair Market Value of
the shares of Company Stock subject to the related Stock Appreciation Right or
portion thereof surrendered, determined as of the exercise date, over (ii) the
aggregate exercise price of the shares of Company Stock subject to the Stock
Appreciation Right or portion thereof surrendered. Upon any exercise of a
related Stock Appreciation Right or any portion thereof, the number of shares of
Company Stock subject to the related Option shall be reduced by the number of
shares of Company Stock in respect of which such Stock Appreciation Right shall
have been exercised. Upon any exercise of an Option or portion thereof, the
number of shares of Company Stock subject to any related Stock Appreciation
Right shall be reduced by the number of shares of Company Stock in respect of
which such Option shall have been exercised.

(b) The grant or exercisability of any Stock Appreciation Right shall be subject
to such conditions as the Committee, in its sole discretion, shall determine.

6.4 Restricted Stock, Restricted Stock Units, and Stock Bonus.

 

6



--------------------------------------------------------------------------------

(a) The Committee may grant Restricted Stock awards, consisting of such number
of shares of Company Stock, alone or in tandem with other Awards under the Plan,
subject to such restrictions, terms and conditions, as the Committee shall
determine in its sole discretion and as shall be evidenced by the applicable
Award Certificates. The vesting of a Restricted Stock award granted under the
Plan may be conditioned upon the completion of a specified period of employment
or service with the Company or any Subsidiary, upon the attainment of specified
Performance Goals, and/or upon such other criteria as the Committee may
determine in its sole discretion. The Committee may also grant Restricted Stock
Unit awards representing the right to receive shares of Company Stock in the
future. Such right may be subject to the achievement of one or more goals
relating to the completion of service by the Participant and/or the achievement
of performance or other objectives.

(b) The Committee may, upon such terms and conditions as the Committee
determines in its sole discretion, provide that a certificate or certificates
representing the shares underlying a Restricted Stock award shall be registered
in the Participant’s name and bear an appropriate legend specifying that such
shares are not transferable and are subject to the provisions of the Plan and
the restrictions, terms and conditions set forth in the applicable Award
Certificate, or that such certificate or certificates shall be held in escrow by
the Company on behalf of the Participant until such shares become vested or are
forfeited. Except as provided in the applicable Award Certificate, no shares
underlying a Restricted Stock award may be assigned, transferred, or otherwise
encumbered or disposed of by the Participant until such shares have vested in
accordance with the terms of such Award.

(c) If and to the extent that the applicable Award Certificate may so provide, a
Participant shall have the right to vote and receive dividends on the shares
underlying a Restricted Stock award granted under the Plan. Unless otherwise
provided in the applicable Award Certificate, any stock or other property
received as a dividend on or in connection with a stock split of the shares
underlying a Restricted Stock award shall be subject to the same restrictions as
the shares underlying such Restricted Stock award.

(d) Restricted Stock Unit awards shall be subject to the restrictions, terms and
conditions contained in the Plan and the applicable Award Certificates entered
into by the Participants. Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Company Stock
shall be issued in respect of such Awards and, unless otherwise provided by the
Committee in the Award Certificate, no Participant shall have any rights as a
stockholder of the Company with respect to the shares of Company Stock covered
by such Restricted Stock Unit award. Upon the lapse or release of all
restrictions with respect to a Restricted Stock Unit award or at a later date if
distribution has been deferred, in accordance with the provisions of
Section 409A of the Code, one or more share certificates, registered in the name
of the Participant, for an appropriate number of shares, free of any
restrictions set forth in the Plan and the related Award Certificate shall be
delivered to the Participant.

(e) The Committee may grant Stock Bonus awards, alone or in tandem with other
Awards under the Plan, subject to such terms and conditions as the Committee
shall determine in its sole discretion and as may be evidenced by the applicable
Award Certificate.

(f) Notwithstanding anything contained in this Section 6.4 to the contrary, the
Committee may, in its sole discretion, waive the forfeiture period and any other
conditions set forth in any Award Certificate under appropriate circumstances
(including the death, disability or Retirement of the Participant or a material
change in circumstances arising after the date of an Award) and subject to such
terms and conditions (including forfeiture of a proportionate portion of the
Award) as the Committee shall deem appropriate.

6.5 Performance Based Awards.

(a) The Committee may grant Company Stock-and/or cash-based Performance Awards,
alone or in tandem with other Awards under the Plan, to acquire shares of
Company Stock or cash, intended to qualify as performance based compensation
under Section 162(m) of the Code, in such amounts and subject to such terms and
conditions as the Committee shall from time to time in its sole discretion
determine, subject to the terms of the Plan. To the extent necessary to satisfy
the “short-term deferral” exception to Section 409A of the Code, unless the
Committee shall determine otherwise, the Performance Awards shall provide that
payment shall be made within 2 1/2 months after the end of the performance
period to which the Award relates.

(b) In the event that the Committee grants a Performance Award (other than an
Option) that is intended to constitute qualified performance-based compensation
within the meaning of Section 162(m) of the Code, the following rules shall
apply (as such rules may be modified by the Committee to conform with
Section 162(m) of the Code and the Treasury Regulations thereunder as may be in
effect from time to time, and any amendments, revisions or successor provisions
thereto): (a) payments (whether in cash or Company Stock) under the Performance
Award shall be made solely on account of the attainment of one or more objective
Performance Goals; (b) Performance Goals shall be established in writing

 

7



--------------------------------------------------------------------------------

by the Committee not later than 90 days after the commencement of the period of
service to which the Performance Award relates (or such shorter period as may be
required under Section 162(m) of the Code); and (c) the Committee may not have
discretion to increase the amount payable under such Award with respect to any
“covered employee” as defined in Section 162(m) of the Code after the Award is
granted, provided, however, that whether or not a Performance Award is intended
to constitute qualified performance-based compensation within the meaning of
Section 162(m) of the Code, the Committee shall have the authority to make
appropriate adjustments in Performance Goals under an Award to reflect the
impact of extraordinary items not reflected in such Performance Goals. For
purposes of the Plan, extraordinary items shall mean (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards that may be required or permitted by the Financial
Accounting Standards Board or adopted by the Company after the goal is
established, (3) all items of gain, loss or expense for the year related to
restructuring charges for the Company, (4) all items of gain, loss or expense
for the year determined to be extraordinary or unusual in nature or infrequent
in occurrence or related to the disposal of a segment of a business, (5) all
items of gain, loss or expense for the year related to discontinued operations
that do not qualify as a segment of a business as defined in APB Opinion No. 30,
and (6) such other items as may be prescribed by Section 162(m) of the Code and
the Treasury Regulations thereunder as may be in effect from time to time, and
any amendments, revisions or successor provisions and any changes thereto. The
Committee shall, prior to making payment under any award under this Section 6.5,
certify in writing that all applicable Performance Goals have been attained. The
Committee may establish such other rules applicable to Performance Awards to the
extent not inconsistent with Section 162(m) of the Code.

6.6 Other Stock- or Other Cash-Based Awards.

(a) The Committee is authorized to grant Awards to Participants in the form of
Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. Other Stock-Based awards,
consisting of stock purchase rights, Awards of Company Stock, or Awards valued
in whole or in part by reference to, or otherwise based on, Company Stock, may
be granted either alone or in addition to or in conjunction with other Awards
under the Plan. Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the persons to whom and the time or
times at which such Awards shall be made, the number of shares of Company Stock
to be granted pursuant to such Awards, and all other conditions of the Awards.
Unless otherwise determined by the Committee, any such Award shall be confirmed
by an Award Certificate executed by the Company and the Participant, which Award
Certificate shall contain such provisions as the Committee determines to be
necessary or appropriate to carry out the intent of this Plan with respect to
such Award.

(b) To the extent necessary to satisfy the “short-term deferral” exception to
Section 409A of the Code, unless the Committee shall determine otherwise, the
Awards shall provide that payment shall be made within 2 1/2 months after the
end of the performance period to which the Award relates. With respect to Other
Stock- or Other Cash-Based Awards intended to qualify as performance-based
compensation under Section 162(m) of the Code, such Award shall comply with the
requirements of Section 6.5 hereof.

6.7 Exercisability of Awards; Cancellation of Awards in Certain Cases.

(a) Except as hereinafter provided, each Award Certificate with respect to an
Option or Stock Appreciation Right shall set forth the period during which and
the conditions subject to which the Option or Stock Appreciation Right evidenced
thereby shall be exercisable, and each Award Certificate with respect to a
Restricted Stock award, Restricted Stock Unit award, Stock Bonus award,
Performance Award or other applicable award shall set forth the period after
which and the conditions subject to which the shares underlying such Award shall
vest or be deliverable, all such periods and conditions to be determined by the
Committee in its sole discretion.

(b) Except as provided in Section 7 hereof, no Option or Stock Appreciation
Right may be exercised and no shares of Company Stock underlying any other Award
under the Plan may vest or become deliverable unless the Participant is at such
time in the employ (for Participants who are employees) or service (for
Participants who are Non-employee Directors or consultants) of the Company or a
Subsidiary (or a company, or a parent or subsidiary company of such company,
issuing or assuming the relevant right or award in a transaction) and has
remained continuously so employed or in service since the relevant date of grant
of the Award.

(c) An Option or Stock Appreciation Right shall be exercisable by the filing of
a written notice of exercise or a notice of exercise in such other manner with
the Company, on such form and in such manner as the Committee shall in its sole
discretion prescribe, and by payment in accordance with Section 6.8 hereof.

(d) Unless the applicable Award Certificate provides otherwise, in the case of
an Option or Stock Appreciation Right, at any time after the Company’s receipt
of written notice of exercise of an Option or Stock Appreciation Right and prior
to the Option or Stock Appreciation Right exercise date (as defined in
Section 6.7(e)), and in the case of a

 

8



--------------------------------------------------------------------------------

stock award or Performance Award, at any time within the six (6) business days
immediately preceding the otherwise applicable date on which the previously
Restricted Stock, stock award or Performance Award would otherwise have become
unconditionally vested or the shares subject thereto unconditionally
deliverable, the Committee, in its sole discretion, shall have the right, by
written notice to the Participant, to cancel such Award or any part thereof if
the Committee, in its sole judgment, determines that legal or contractual
restrictions and/or blockage and/or other market considerations would make the
Company’s acquisition of Company Stock from, and/or the Participant’s sale of
Company Stock to, the public markets illegal, impracticable or inadvisable. If
the Committee determines to cancel all or any part of an Award, the Company
shall pay to the Participant an amount equal to the excess of (i) the aggregate
Fair Market Value of the shares of Company Stock subject to the Award or part
thereof canceled (determined as of the Option or Stock Appreciation Right
exercise date, or the date that shares would have been unconditionally vested or
delivered in the case of Restricted Stock, Stock Bonus or Performance Award),
over (ii) the aggregate Option exercise price or the Stock Appreciation Right
exercise price or part thereof canceled (in the case of an Option or Stock
Appreciation Right) or any amount payable as a condition of delivery of shares
(in the case of Restricted Stock, Stock Bonus or Performance Award). Such amount
shall be delivered to the Participant as soon as practicable after such Award or
part thereof is canceled.

(e) Unless the applicable Award Certificate provides otherwise, the “Option
exercise date” and the “Stock Appreciation Right exercise date” shall be the
date that the written notice of exercise, together with payment, are received by
the Company.

6.8 Payment of Award Price.

(a) Unless the applicable Award Certificate provides otherwise or the Committee
in its sole discretion otherwise determines, any written notice of exercise of
an Option or Stock Appreciation Right must be accompanied by payment of the full
exercise price. If Section 6.7(d) applies, and the six (6) business day delay
for the Option exercise date is applied, the Participant shall have no right to
pay the Option exercise price or to receive Company Stock with respect to the
Option prior to the lapse of such six (6) business days.

(b) Payment of the Option exercise price and of any other payment required by
the Award Certificate to be made pursuant to any other Award shall be made in
any combination of the following: (a) by certified or official bank check
payable to the Company (or the equivalent thereof acceptable to the Committee),
(b) with the consent of the Committee in its sole discretion, by personal check
(subject to collection) which may in the Committee’s discretion be deemed
conditional, (c) unless otherwise provided in the applicable Award Certificate,
and as permitted by the Committee, by delivery of previously-acquired shares of
Company Stock owned by the Participant having a Fair Market Value (determined as
of the Option exercise date, in the case of Options, or other relevant payment
date as determined by the Committee, in the case of other Awards) equal to the
portion of the exercise price being paid thereby; and/or (d) unless otherwise
provided in applicable Award Certificate, and as permitted by the Committee, on
a net-settlement basis with the Company withholding the amount of Company Stock
sufficient to cover the exercise price and tax withholding obligation. Payment
in accordance with clause (a) of this Section 6.8(b) may be deemed to be
satisfied, if and to the extent that the applicable Award Certificate so
provides or the Committee permits, by delivery to the Company of an assignment
of a sufficient amount of the proceeds from the sale of Company Stock to be
acquired pursuant to the Award to pay for all of the Company Stock to be
acquired pursuant to the Award and an authorization to the broker or selling
agent to pay that amount to the Company and to effect such sale at the time of
exercise or other delivery of shares of Company Stock.

 

  7. Termination of An Award.

(a) With respect to vested awards, unless the applicable Award Certificate
provides otherwise or the Committee in its sole discretion otherwise determines,
the term of each Award shall end on the earliest of the date on which (1) such
Option or Stock Appreciation Right has been exercised in full, all restrictions
on such Restricted Stock award have lapsed in full, shares in respect of such
Restricted Stock Unit award have been delivered, or such Performance Award,
Annual Incentive Award, Stock Bonus Award, Other Stock-Based Award, or Other
Cash-Based Award has been paid or settled, (2) except as described in (3),
(4) or (5) below, the date on which the Participant experiences a Termination,
(3) with respect to an Option or Stock Appreciation Right that has vested and
become exercisable, the one-year anniversary of the date on which the
Participant dies or suffers a Disability, (4) with respect to an Option or Stock
Appreciation Right that has vested and become exercisable, the three-year
anniversary of the date on which the Participant experiences a Termination due
to such Participant’s Retirement, (5) with respect to an Option or Stock
Appreciation Right that has vested and become exercisable, the end of the ninety
(90) day period following the date the Participant experiences a Termination for
any reason not listed in (3) or (4) above, or (6) with respect to an Option or
Stock Appreciation Right, the tenth (10th) anniversary of the date of grant.

(b) With respect to unvested awards, unless the applicable Award Certificate
provides otherwise, or the Committee in its sole discretion otherwise
determines, upon the occurrence of a Termination of a Participant for any

 

9



--------------------------------------------------------------------------------

reason, all outstanding Awards that are unvested, unexercisable, restricted or
subject to any performance condition, as of the date of such Termination, shall
be immediately forfeited, provided, however, that the Committee, in its sole
discretion (but in a manner not inconsistent with Section 162(m) of the Code),
may accelerate the vesting, extend the exercise period and remove any
restriction or performance condition with respect to any outstanding Award (but
with respect to an Option or Stock Appreciation Right, not beyond the ten
(10) year anniversary of the date of grant).

 

8. Effect of Change in Control.

(a) Unless the applicable Award Certificate provides otherwise or the Committee
in its sole discretion determines otherwise, in the event of a Change of
Control:

(i) any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested; and

(ii) the restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested, and any Performance Goals imposed with
respect to Awards shall be deemed to be fully achieved at the target level.

(b) Upon a Change in Control, the Committee may provide for the cancellation of
all Options and Stock Appreciation Rights then outstanding. Upon such
cancellation, the Company shall make, in exchange for each such Option or Stock
Appreciation Right, a payment either in (i) cash, (ii) shares of the successor
entity, or (iii) a combination of cash or shares, at the discretion of the
Committee, and in each case as the Committee shall, in its sole discretion
determine, in an amount per share subject to such Option or Stock Appreciation
Right equal to the excess, if any, of the Fair Market Value of a share of
Company Stock as of the date of the Change in Control over the per share
exercise price of such Option or Stock Appreciation Right.

 

9. Miscellaneous.

(a) Award Certificates evidencing Awards under the Plan shall contain such other
terms and conditions, not inconsistent with the Plan, as the Committee may
determine in its sole discretion, including penalties for the commission of
competitive acts or other actions detrimental to the Company. Notwithstanding
any other provision hereof, the Committee shall have the right at any time to
deny or delay a Participant’s exercise of Options if the Committee reasonably
believes the Participant (i) to be engaged in material conduct adversely
affecting the Company or (ii) to be contemplating such conduct, unless and until
the Committee shall have received reasonable assurance that the Participant is
not engaged in, and is not contemplating, such material conduct adverse to the
interests of the Company.

(b) Participants are and at all times shall remain subject to the trading window
policies adopted by the Company from time to time throughout the period of time
during which they may exercise Options, Stock Appreciation Rights or sell shares
of Company Stock acquired pursuant to the Plan.

 

10. No Special Employment Rights; No Right to Award.

(a) Nothing contained in the Plan or any Award Certificate shall confer upon any
Participant any right with respect to the continuation of employment or service
by the Company or interfere in any way with the right of the Company, subject to
the terms of any separate employment agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant.

(b) No person shall have any claim or right to receive an Award hereunder. The
Committee’s granting of an Award to a Participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time nor preclude the Committee from making subsequent grants to
such Participant or any other person.

 

10



--------------------------------------------------------------------------------

11. Securities Matters.

(a) The Company shall be under no obligation to effect the registration pursuant
to the Securities Act of any interests in the Plan or any shares of Company
Stock to be issued hereunder or to effect similar compliance under any state
laws. Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Company Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.

(b) The transfer of any shares of Company Stock hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Company Stock are traded. The Committee may, in its
sole discretion, defer the effectiveness of any transfer of shares of Company
Stock hereunder in order to allow the issuance of such shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant in writing of its decision to defer the effectiveness of
a transfer. During the period of such deferral in connection with the exercise
of an Award, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.

 

12. Withholding Taxes.

(a) Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto.

(b) Whenever shares of Company Stock are to be delivered pursuant to an Award,
the Company shall have the right to require the Participant to remit to the
Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Committee, a Participant may satisfy the foregoing requirement by electing to
have the Company withhold from delivery shares of Company Stock having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their Fair Market Value on the date of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash.

 

13. Amendment or Termination of the Plan.

The Board of Directors or the Committee may, at any time, suspend or terminate
the Plan or revise or amend it in any respect whatsoever; provided, however,
that stockholder approval shall be required if and to the extent the Board of
Directors or Committee determines that such approval is appropriate or necessary
for purposes of satisfying Sections 162(m) or 422 of the Code or Rule 16b-3 or
other applicable law. Awards may be granted under the Plan prior to the receipt
of such stockholder approval of the Plan but each such grant shall be subject in
its entirety to such approval and no Award may be exercised, vested or otherwise
satisfied prior to the receipt of such approval. No amendment or termination of
the Plan may, without the consent of a Participant, adversely affect the
Participant’s rights under any outstanding Award.

 

14. Transfers Upon Death; Nonassignability.

(a) A Participant may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, upon the death of a Participant, outstanding Awards
granted to such Participant may be exercised only by the executor or
administrator of the Participant’s estate or by a person who shall have acquired
the right to such exercise by will or by the laws of descent and distribution.
No transfer of an Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and with a copy of the will and/or such evidence as
the Committee may deem necessary to establish the validity of the transfer and
an agreement by the transferee to comply with all the terms and conditions of
the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.

(b) During a Participant’s lifetime, the Committee may, in its discretion,
pursuant to the provisions set forth in this clause (b), permit the transfer,
assignment or other encumbrance of an outstanding Option unless such Option is
an ISO and the Committee and the Participant intends that it shall retain such
status. Subject to the approval of the Committee and to any conditions that the
Committee may prescribe, a Participant may, upon providing written notice to the
General Counsel of the Company, elect to transfer any or all Options granted to
such Participant pursuant to the Plan to members of

 

11



--------------------------------------------------------------------------------

his or her immediate family, including, but not limited to, children,
grandchildren and spouse or to trusts for the benefit of such immediate family
members or to partnerships in which such family members are the only partners;
provided, however, that no such transfer by any Participant may be made in
exchange for consideration. Any such transferee must agree, in writing, to be
bound by all provisions of the Plan.

 

15. Effective Date and Term of Plan.

The Plan shall become effective on the Effective Date. Any Awards granted on or
after the first regularly scheduled meeting of the shareholders of the Company
that occurs more than twelve (12) months after the date the Company becomes a
separate publicly-held corporation, within the meaning of Section 162(m) of the
Code and the Treasury regulations promulgated thereunder (the “Separation Date”)
shall be subject to approval of the stockholders of the Company. In the absence
of such approval, Awards made after the Separation Date shall be null and void.
Unless earlier terminated by the Board of Directors, the right to grant Awards
under the Plan shall terminate on the first anniversary of the Effective Date if
such stockholder approval is not obtained and on the tenth anniversary of the
approval of the Plan by the Company’s stockholders if such stockholder approval
is obtained. Awards outstanding at Plan termination shall remain in effect
according to their terms and the provisions of the Plan.

 

16. Applicable Law.

Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of law.

 

17. Rights With Respect to Awards Granted Pursuant to the Plan.

(a) No Person shall have any claim to be granted any award under the Plan.
Except as provided specifically herein, a Participant or a transferee of an
Award shall have no rights as a stockholder with respect to any shares covered
by any award until the date of the issuance of a Company Stock certificate to
him or her for such shares.

(b) Determinations by the Committee under the Plan relating to the form, amount
and terms and conditions of grants and Awards need not be uniform, and may be
made selectively among persons who receive or are eligible to receive grants and
awards under the Plan, whether or not such persons are similarly situated.

 

18. Unfunded Status of Awards.

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award Certificate
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.

 

19. No Fractional Shares.

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

20. Interpretation.

The Plan is designed and intended to the extent applicable, to comply with
Section 162(m) of the Code, and to provide for grants and other transactions
which are exempt under Rule 16b-3, and all provisions hereof shall be construed
in a manner to so comply. Awards under the Plan are intended to comply with Code
Section 409A and all Awards shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of the Plan.
Notwithstanding any provision of the Plan or any Award Certificate to the
contrary, in the event that the Committee determines that any Award may or does
not comply with Code Section 409A, the Company may adopt such amendments to the
Plan and the affected Award (without Participant consent) or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (i) exempt the Plan and any Award from the
application of Code Section 409A and/or preserve the intended tax treatment of
Awards or (ii) comply with the requirements of Code Section 409A.

 

12